Citation Nr: 0930490	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-35 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial or staged rating in excess of 
10 percent for the residuals of an injury to the right wrist 
(major) from July 25, 2005 to February 5, 2006, and from 
August 1, 2006 to April 24, 2007.  

2.  Entitlement to an initial or staged rating in excess of 
40 percent for status post right wrist (major) fusion, 
residuals of a right wrist injury from September 1, 2007.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 
1976, November 1996 to May 1997, and from April 2001 to June 
2002.  He also had various periods of active duty for 
training (ACDUTRA), including from August 10, 1985 to August 
24, 1985, and from March 15, 1987 to March 30, 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.                  

In the January 2006 rating decision, the RO granted service 
connection for the residuals of an injury to the right wrist 
and assigned a 10 percent disability rating, effective from 
July 25, 2005 (the date of the Veteran's original claim).  
The Veteran disagreed with the rating assigned to his 
service-connected right wrist disability in February 2006.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  A statement 
of the case was issued in October 2006, and the Veteran filed 
a timely substantive appeal (VA Form 9) later that month.     

By an October 2006 rating action, the RO determined that the 
Veteran was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery of 
the right wrist, from February 6, 2006 to June 30, 2006.  The 
RO further noted that from July 1, 2006, the Veteran's 10 
percent rating for his service-connected right wrist 
disability would be reinstated.    

In an April 2007 rating action, the RO granted an extension 
of the Veteran's temporary 100 percent evaluation through 
July 2006, followed by the reinstatement of the 10 percent 
rating (effective August 1, 2006) for his right wrist 
disability.   

By a June 2007 rating action, the RO determined that the 
Veteran was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery of 
the right wrist (full right wrist fusion), from April 25, 
2007 to June 30, 2007.  The RO further noted that from July 
1, 2007, the Veteran's 10 percent rating for his service-
connected right wrist disability would be reinstated.  

In a September 2007 rating action, the RO granted an 
extension of the Veteran's temporary 100 percent evaluation 
through August 2007, followed by an increased rating to 20 
percent (effective September 1, 2007) for his service-
connected status post right wrist fusion, residuals of a 
right wrist injury.  

By a November 2008 rating action, the RO increased the 
disability rating for the Veteran's service-connected status 
post right wrist fusion from 20 percent to 40 percent 
disabling, effective from September 1, 2007.  Because the RO 
assigned a "staged" rating to the Veteran's service- 
connected right wrist disability, the Board has characterized 
the issue on appeal as styled on the first page of this 
decision.  See Fenderson, supra.  

In the Veteran's substantive appeal received in October 2006, 
he indicated that he desired a hearing before a member of the 
Board at the RO.  In June 2007, he requested a 
videoconference hearing before the Board.  A videoconference 
hearing was scheduled to be held in February 2009, but the 
Veteran requested that the hearing be postponed due to the 
fact that he would be out of town the day of the scheduled 
hearing.  The videoconference hearing was subsequently 
rescheduled for July 2009.  However, prior to the hearing, 
the Veteran, through his representative, requested that the 
hearing be cancelled.  See 38 C.F.R. § 20.704 (2008).  No 
other request for a hearing, either before the RO or the 
Board, remains pending at this time.   

In July 2009, after the Veteran's appeal was certified to the 
Board, the Veteran submitted evidence, through his 
representative, directly to the Board.  The evidence 
consisted of VA Medical Center (VAMC) outpatient treatment 
records, dated from December 2008 to February 2009.  The 
Veteran waived the right to have the records initially 
considered by the RO.  38 C.F.R. § 20.1304(c) (2008).

The evidence of record raises a claim of entitlement to 
service connection for neuropathy of the ulnar nerve, as 
secondary to the service-connected status post right wrist 
fusion.  As explained in the REMAND appended to this 
decision, this raised claim is inextricably intertwined with 
the claim of entitlement to an initial or staged rating in 
excess of 40 percent for status post right wrist fusion from 
September 1, 2007.  Such matters are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the period of time from July 25, 2005 to February 
5, 2006, the Veteran's service-connected residuals of an 
injury to the right wrist (major) were manifested by 
limitation of motion, pain, and swelling; there was no 
medical evidence of ankylosis of the wrist; the Veteran was 
in receipt of the maximum rating allowed for limitation of 
motion of a dominant or nondominant wrist.  

2.  During the period of time from August 1, 2006 to April 
24, 2007, the Veteran's service-connected residuals of an 
injury to the right wrist (major) were manifested by 
limitation of motion, pain, and swelling; there was no 
medical evidence of ankylosis of the wrist; the Veteran 
continued to receive the maximum rating allowed for 
limitation of motion of a wrist during this latter period of 
time.      


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the residuals of an injury to the right wrist 
(major), from July 25, 2005 to February 5, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5214, 5215 (2008).     

2.  The criteria for the assignment of a rating in excess of 
10 percent for the residuals of an injury to the right wrist 
(major), from August 1, 2006 to April 24, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 44.71a, Diagnostic 
Codes 5214, 5215 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2005, May 2008, and November 2008 letters sent to 
the Veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The September 2005 letter from the RO satisfies these 
mandates.  The letter informed the Veteran about the type of 
evidence needed to support his service connection claim, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  This letter clearly disclosed 
VA's duty to obtain certain evidence for the Veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment.  The 
letter made clear that although VA could assist the Veteran 
in obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  In addition, the November 2008 letter informed 
him about how VA determines effective dates and disability 
ratings, as required by Dingess.      

The Board notes that the September 2005 letter did not 
apprise the Veteran of the information needed to substantiate 
his higher rating challenge, namely, proof that the rating 
assigned for his right wrist did not properly reflect his 
level of disability or that he was entitled to a higher 
rating.  The Court has held, however, in Dunlap v. Nicholson, 
21 Vet. App. 112 (2007), that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").      

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the Veteran prior to 
the January 2006 RO decision that is the subject of this 
appeal in its September 2005 letter.  With respect to notice 
of the two Dingess elements relating to effective dates and 
disability ratings, the Board notes that the Veteran did not 
receive this information prior to the January 2006 
adjudication of his claim.  As to this timing deficiency, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's claim for entitlement to an initial 
or staged rating in excess of 10 percent for the residuals of 
a right wrist injury from July 25, 2005 to February 5, 2006, 
and from August 1, 2006 to April 24, 2007, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating and the effects of the 
disability on employment and daily living.  However, since 
the claim on appeal is a downstream issue from that of 
service connection, Vasquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess, 19 Vet. App. at 
473, 491; Dunlap, 21 Vet. App. at 112.     

Nevertheless, the Veteran has received VCAA notice 
specifically tailored to comply with Vazquez-Flores, through 
the RO's May 2008 letter to the Veteran.  Therein, the 
applicable rating criteria were set out in detail, and to 
that extent, the Veteran had actual notice of the rating 
criteria prior to issuance of the final supplemental 
statement of the case in November 2008.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in September 2005 and August 2006 that were 
thorough in nature and adequate for the purposes in deciding 
this claim.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no duty to provide another examination or a medical opinion.  
38 C.F.R. §§ 3.326, 3.327.     

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

In July 2005, the Veteran filed a claim of entitlement to 
service connection for the residuals of an injury to his 
right wrist.  The Veteran stated that he had originally 
injured his right wrist during a period of active duty.  In 
support of his claim, he submitted an AF Form 348, Line of 
Duty Determination, in which it was noted that in June 2001, 
while the Veteran was serving with the United States Air 
Force Reserves, he injured his right wrist while stacking 
boxes.  The Veteran also submitted a private medical 
statement from D.J.S. (initials used to protect privacy), 
M.D., dated in February 2002.  In the statement, Dr. S. 
indicated that he had been treating the Veteran since 
November 2001.  The Veteran gradually developed right wrist 
pain after lifting boxes in June 2001.  He underwent a 
magnetic resonance imaging (MRI) examination and an 
arthrographic examination, and they suggested lunotriquetral 
ligament instability.  Dr. S. noted that he performed 
arthroscopic surgery in January 2002, and that the surgery 
confirmed lunotriguetral ligament instability.  The findings 
were consistent with congenital, or post-traumatic etiology 
rather than a degenerative process, as the Veteran's gradual 
onset history would suggest.  According to Dr. S., recovery 
had been satisfactory and he recommended that the Veteran 
undergo hand therapy.    

The Veteran also submitted a private medical statement from 
H.G.R., M.D., dated in July 2005, in support of his claim.  
In the statement, Dr. R. reported that she had recently 
evaluated the Veteran for orthopaedic hand surgery.  The 
Veteran had originally injured his right wrist in the 
military in 2002.  He was diagnosed with instability of his 
lunotriquetral joint and subsequently underwent a right wrist 
arthroscopy.  After his surgery, the Veteran underwent 
extensive rehabilitation and was eventually at "100 percent, 
with no disability or pain in the right wrist."  He was then 
discharged from the military and started working at the 
United States Postal Service.  Approximately four months ago, 
the Veteran was lifting at work when he "felt/heard" a 
"pop" in the dorsum of the right wrist.  He immediately 
developed pain in the wrist in a similar location to his 
previous symptoms.  Dr. R. indicated that after examining the 
Veteran, she diagnosed him with a re-injury to the right 
wrist lunotriquetral joint.   

In September 2005, the Veteran underwent a VA examination.  
At that time, he gave a history of his in-service right wrist 
injury and subsequent post-service injury of the same wrist.  
According to the Veteran, he had chronic pain in his right 
wrist and had been restricted at his job from lifting 
anything with his right hand.  He indicated that he was 
right-hand dominant.  The physical examination showed that 
the Veteran was wearing a wrist splint on his right wrist.  
In regard to range of motion of the right wrist, flexion was 
to 35 degrees, extension was to 25 degrees, radial deviation 
was to 10 degrees, and ulnar deviation was to 20 degrees.  
The movement caused pain in the wrist.  Handgrip hurt, four 
out of five in intensity.  The Veteran was tender across the 
ulnar dorsum of the right wrist, just above the ulnar styloid 
distally, and there was mild enlargement of the wrist.  No 
obvious laxity was noted.  The assessment was of right wrist 
strain and ligamentous reconstruction, status post operative 
repair.  The examiner stated that during periods of 
exacerbation and with repetitive use, he estimated that the 
Veteran would lose additional five degrees regarding use of 
the right wrist.    

In the January 2006 rating decision, the RO granted service 
connection for the residuals of an injury to the right wrist.  
At that time, the RO assigned a 10 percent disability rating 
under Diagnostic Code 5215, effective from July 25, 2005, for 
the Veteran's service-connected right wrist disability.  

A private medical operative report shows that in February 
2006, the Veteran was diagnosed with a lunotriquetral 
ligament tear in the right wrist and underwent diagnostic 
arthroscopy of the right wrist, with debridement.  

A private medical report reflects that in March 2006, the 
Veteran underwent an orthopedic consultation.  At that time, 
the examiner stated that the Veteran was one month post 
arthroscopy of his right wrist.  The Veteran's cast was 
removed and the examiner noted that the wound seemed fine and 
that x-rays showed no problems with the hardware.  There was 
no obvious fusion yet and a short-term cast was applied.  The 
examiner reported that the Veteran should continue to stay on 
medical leave from work until his next evaluation.  A follow-
up evaluation was conducted in April 2006 at which time x-
rays showed that fusion was taking adequately.  The examiner 
directed the Veteran to start physical therapy and light duty 
at work was allowed; however, no firm grasp and no lifting 
over five pounds.  In June 2006, the Veteran underwent 
another follow-up evaluation.  At that time, the examiner 
noted that the Veteran was making slow progress and that he 
continued to experience pain in his right wrist.  The Veteran 
was directed to continue his medical leave from work.  In 
September 2006, it was reported that the Veteran was on 
limited duty as a postal carrier.  It was also noted that the 
Veteran was still experiencing pain in his right wrist.  

A VA examination was conducted in August 2006.  At that time, 
the Veteran stated that he was employed by the United States 
Postal Service as a letter carrier.  He indicated that he was 
currently on limited duty.  According to the Veteran, after 
his February 2006 surgery, he returned to work for four 
months but then he had to go back on disability due to 
exacerbation of the right wrist condition.  The Veteran noted 
that he was receiving physical therapy for his right wrist.  
The examiner reported that the Veteran experienced 
intermittent wrist pain over the dorsal aspect of the right 
wrist at an eight out of 10 in severity, associated with 
weakness, stiffness, swelling, fatigue, and lack of 
endurance.  The Veteran had daily flare-ups.  Upon physical 
examination, the Veteran indicated that he had pain over the 
dorsolateral aspect of the right wrist.  There was mild 
swelling and no bony abnormality was noted.  In regard to 
range of motion of the right wrist, flexion was to 30 
degrees, extension was to 40 degrees, radial flexion was to 
15 degrees, and ulnar flexion was to zero degrees.  The 
Veteran requested that hand grip strength be deferred.  The 
impression was of lunotriquetral ligament repair with fusion 
in February 2006.  The examiner stated that he was unable to 
estimate functional loss due to pain, weakness, excess 
fatigability, or incoordination, because that would be mere 
speculation.        

By an October 2006 rating action, the RO determined that the 
Veteran was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery of 
the right wrist, from February 6, 2006 to June 30, 2006.  The 
RO further noted that from July 1, 2006, the Veteran's 10 
percent rating for his service-connected right wrist 
disability would be reinstated.    

In a private medical statement from R.P.H., M.D., dated in 
February 2007, Dr. H. stated that the Veteran had undergone a 
lunotriquetral fusion in February 2006.  According to Dr. H., 
the fusion appeared to have healed solidly, but the Veteran 
still had persistent diffuse pain in his wrist.  The Veteran 
had experienced several episodes of really severe pain, of an 
eight to 10 out of 10 in nature.  He had also had to spend 
significant periods of time in either a removal splint or 
cast.  In addition, the Veteran's wrist motion had been 
relatively poor during those episodes.  He had been able to 
return to work, albeit modified duty, in the post office 
periodically, but had not been able to maintain that on a 
fully regular and complete schedule.  Dr. H. reported that 
due to the Veteran's disabling pain and inability to return 
to regular work, he had offered the Veteran the option of a 
complete wrist fusion which would eliminate the 
flexion/extension and radial ulnar deviation in his wrist 
area but would preserve rotation.  Dr. H. noted that the 
aforementioned surgery offered the best chance for decreasing 
the Veteran's pain and allowing him to return to some kind of 
regular work at the post office.  

In an April 2007 rating action, the RO granted an extension 
of the Veteran's temporary 100 percent evaluation through 
July 2006, followed by the reinstatement of the 10 percent 
rating (effective August 1, 2006) for his right wrist 
disability.   

A private operative report reflects that in April 2007, the 
Veteran was diagnosed with right wrist arthritis pain and 
underwent a right wrist fusion.  In the report, the surgeon, 
Dr. R.P.H., stated that the Veteran was status post lunate 
triquetral fusion which failed to help relieve his pain.  The 
Veteran continued to have symptoms and it was decided that a 
wrist fusion would be the only "real" option to treat his 
situation.  

By a June 2007 rating action, the RO determined that the 
Veteran was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery of 
the right wrist (full right wrist fusion), from April 25, 
2007 to June 30, 2007.  The RO further noted that from July 
1, 2007, the Veteran's 10 percent rating for his service-
connected right wrist disability would be reinstated.  

In a September 2007 rating action, the RO granted an 
extension of the Veteran's temporary 100 percent evaluation 
through August 2007, followed by an increased rating to 20 
percent (effective September 1, 2007) for his service-
connected status post right wrist fusion, residuals of a 
right wrist injury.  

By a November 2008 rating action, the RO increased the 
disability rating for the Veteran's service-connected status 
post right wrist fusion from 20 percent to 40 percent 
disabling, effective from September 1, 2007.  


III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2008). Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

As previously stated, by the January 2006 rating decision, 
the RO granted service connection for the residuals of an 
injury to the right wrist and assigned a 10 percent 
disability rating, effective from July 25, 2005.  For the 
periods of time from February 6, 2006 to July 31, 2006, and 
from April 25, 2007 to August 31, 2007, the RO granted 
temporary 100 percent evaluations under 38 C.F.R. § 4.30 for 
convalescence following surgery of the right wrist.  By a 
November 2008 rating action, the RO increased the disability 
rating for the Veteran's service-connected status post right 
wrist fusion to 40 percent disabling, effective from 
September 1, 2007.  

At the outset, with respect to the periods of time when the 
Veteran received temporary total ratings, from February 6, 
2006 to July 31, 2006, and from April 25, 2007 to August 31, 
2007, as the Veteran was receiving the maximum rating 
allowable for his service-connected right wrist disability 
during the aforementioned periods of time, there is no issue 
in controversy with regard to those specific time periods.  
See AB v. Brown, 6 Vet. App. 35 (1993) (on a claim for an 
original or an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
(i.e., a total 100 percent rating) allowed by law and 
regulation and, thus, such a claim remains in controversy 
where less than the maximum available benefit is awarded).       

In this case, as the Veteran has taken issue with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found--a practice known as "staged" 
ratings. See Fenderson, 12 Vet. App. at 119, 126-27.  Thus, 
in the analysis below, the Board will address the issue of 
entitlement to an initial or staged rating in excess of 10 
percent for the residuals of an injury to the right wrist 
(major) from July 25, 2005 to February 5, 2006, and from 
August 1, 2006 to April 24, 2007.  In addition, as explained 
in the remand portion of the decision below, the issue of 
entitlement to an initial or staged rating in excess of 40 
percent for status post right wrist fusion, residuals of a 
right wrist injury from September 1, 2007, is remanded to the 
RO for additional development.  

The Veteran maintains that the 10 percent rating that was in 
effect from July 25, 2005 to February 5, 2006, and from 
August 1, 2006 to April 24, 2007, was not high enough in 
light of the disability that his right wrist caused.  He 
indicates that during the aforementioned periods of time, he 
had chronic pain in his right wrist and significant 
limitation of function of the wrist and hand.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

In the instant case, the RO has evaluated the Veteran's 
service-connected residuals of an injury to the right wrist 
(major) as 10 percent disabling under Diagnostic Code 5215 
for the periods of time from July 25, 2005 to February 5, 
2006, and from August 1, 2006 to April 24, 2007.  Under 
Diagnostic Code 5215, a maximum 10 percent evaluation is 
warranted for limitation of wrist motion (major or minor) 
where dorsiflexion is less than 15 degrees, or where palmar 
flexion is limited in line with the forearm.  38 C.F.R. § 
4.71a, Diagnostic Code 5215.  Given that 10 percent is the 
highest schedular disability rating available under 
Diagnostic Code 5215, a higher rating is not possible under 
this diagnostic code.  

Higher ratings are available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214; however, that provision requires the 
presence of ankylosis, a manifestation not present in the 
Veteran's case during the periods of time from July 25, 2005 
to February 5, 2006, and from August 1, 2006 to April 24, 
2007.  Ankylosis is "immobility and consolidation of a joint 
due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  In the Veteran's September 
2005 VA examination, he had range of motion of his right 
wrist, albeit limited.  In addition, although the Veteran 
underwent arthroscopic surgery of the right wrist in February 
2006 and subsequent x-rays showed that fusion was taking, in 
his August 2006 VA examination, he still had a limited range 
of motion of his right wrist.  Therefore, because the Veteran 
was able to move his right wrist during the periods of time 
from July 25, 2005 to February 5, 2006, and from August 1, 
2006 to April 24, 2007, a rating in excess of 10 percent is 
not warranted for his residuals of an injury to his right 
wrist under Diagnostic Code 5214.  

While there are other diagnostic codes that potentially 
relate to impairment of the wrist, after reviewing these 
alternative provisions, the Board can find no basis on which 
to assign an increased rating for the Veteran's right wrist 
disability during the periods of time from July 25, 2005 to 
February 5, 2006, and from August 1, 2006 to April 24, 2007.  
For example, there is no evidence of peripheral nerve 
impairment during the aforementioned periods of time so as to 
warrant application of one of the peripheral nerves in the 
right upper extremity.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8510-8516.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as the 
Veteran is already in receipt of the maximum rating for his 
right wrist disability based upon limitation of motion (under 
Diagnostic Code 5215) for the periods of time from July 25, 
2005 to February 5, 2006, and from August 1, 2006 to April 
24, 2007, 38 C.F.R. §§ 4.40 and 4.45 (DeLuca factors) are not 
applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an initial or staged rating in excess of 10 
percent for the residuals of an injury to the right wrist 
(major) from July 25, 2005 to February 5, 2006.  The Board 
also finds that the preponderance of the evidence is against 
the claim of entitlement to an initial or staged rating in 
excess of 10 percent for the residuals of an injury to the 
right wrist (major) from August 1, 2006 to April 24, 2007.  
Because the preponderance of the evidence is against this 
aspect of the claim, the benefit-of-the-doubt doctrine is not 
applicable and this part of the appeal must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability throughout 
the entire appeal period under consideration is contemplated 
by the rating schedule and the assigned rating is, therefore, 
adequate.  

There has been no showing by the veteran that his service-
connected right wrist disability has necessitated frequent 
hospitalizations or has caused a marked interference with 
employment or other comparable effects prior to September 1, 
2007, other that those periods of time noted above when he 
was awarded temporary total ratings based upon 
hospitalization and convalescence.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied during the periods of time at issue prior to 
September 1, 2007.  Thun, supra; see also Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).






ORDER

Entitlement to an initial or staged rating in excess of 10 
percent for the residuals of an injury to the right wrist 
(major) from July 25, 2005 to February 5, 2006, is denied.   

Entitlement to an initial or staged rating in excess of 10 
percent for the residuals of an injury to the right wrist 
(major) from August 1, 2006 to April 24, 2007, is denied.


REMAND

In April 2007, the Veteran underwent surgery for a right 
wrist fusion and it is apparent that the wrist became 
immobile from this surgery.  That is, for all intents and 
purposes, his right wrist joint was surgically fused in 
either a favorable or unfavorable fixed position.  
Accordingly, in the November 2008 rating action, the RO 
evaluated the Veteran's service-connected right wrist 
disability under Diagnostic Code 5214 for ankylosis.  Under 
Diagnostic Code 5214, a 30 percent rating is warranted for 
favorable ankylosis of the major wrist in 20 to 30 degrees of 
dorsiflexion.  A 40 percent rating requires ankylosis of the 
major wrist in any other position, except favorable.  A 50 
percent rating requires unfavorable ankylosis of the major 
wrist in any degree of palmar flexion, or with ulnar or 
radial deviation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5214.  A note in this regulation indicates that extremely 
unfavorable ankylosis will be rated as loss of use of the 
hand under Diagnostic Code 5125.

In December 2007, the Veteran underwent a VA examination.  At 
that time, he stated that he was still experiencing chronic 
pain in his right wrist.  The examiner indicated that the 
Veteran's bone was fused and that there was no instability.  
The Veteran could only use his right hand fingers to work.  
He wore a wrist brace on a daily basis.  The physical 
examination showed that there was no motion of the right 
wrist because of the fusion.  There was full use of the five 
fingers and the Veteran was able to make a fist with his 
right hand.  The Veteran was able to touch the tip of the 
thumb to the base and tip of each finger on the right hand.  
He could also adduct all fingers.  

Upon a review of the December 2007 VA examination report, the 
Board notes that the report did not include all of the 
clinical findings necessary to evaluate the Veteran's 
service-connected right wrist disability under the pertinent 
Diagnostic Code, which is Diagnostic Code 5214.  
Specifically, it is unclear if the Veteran has unfavorable 
ankylosis of the right wrist in any degree of palmar flexion, 
or with ulnar or radial deviation, the requirements for a 50 
rating under Diagnostic Code 5214.  While the question of 
whether the Veteran has ankylosis of the wrist at an 
unfavorable angle could presumably be answered in an addendum 
to the last examination, as explained below, there are other 
reasons to obtain an examination.  As such, the Board finds 
that a new VA examination, as specified in greater detail 
below, should be performed.  38 C.F.R. § 3.327 (2008).

The Board also notes that, as stated in the Introduction of 
this decision, the evidence of record raises the issue of 
entitlement to service connection for neuropathy of the ulnar 
nerve, as secondary to the service-connected status post 
right wrist fusion.  In this regard, the Board observes that 
there is evidence that shows that the Veteran has ulnar 
neuropathy at the right wrist.  Although private medical 
records reflect that a neuro-diagnostic evaluation performed 
in February 2008 showed no evidence of median, ulnar, or 
radial mononeuropathy, in a private medical statement from 
J.W.M., M.D., dated in November 2007, Dr. M. stated that an 
EMG/NCS (nerve conduction study) performed in October 2007 
showed some mild demyelinating ulnar neuropathy at the right 
wrist.  In addition, in a private medical record, dated in 
November 2007, B.E.K., M.D., diagnosed the Veteran with right 
ulnar nerve impingement, apparent neuropathy and recent VAMC 
outpatient treatment records show that in December 2008, 
nerve study results indicated significant ulnar nerve 
involvement resulting in both sensory and motor impairment.             

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a) (2008)) and 
secondary service connection may be found where a service- 
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  

In light of the above, given the Veteran's current diagnosis 
of neuropathy of the ulnar nerve, the Board notes that the 
issue of whether the Veteran's ulnar neuropathy was caused or 
aggravated by his service-connected right wrist disability, 
is raised.  The Board recognizes that in the November 2007 
record from Dr. B.E.K., Dr. K. stated that according to the 
Veteran's hand surgeon, the Veteran's ulnar nerve issues were 
not due to his wrist hardware, and should be "taken on their 
own industrial merits."  Thus, this opinion is against a 
finding that the Veteran's ulnar neuropathy was caused by his 
service-connected right wrist disability.  However, this 
opinion does not address the question of whether the 
Veteran's right ulnar neuropathy is aggravated by his 
service-connected right wrist disability.  Accordingly, in 
view of the foregoing facts and with consideration of the 
applicable law and regulations, the Board finds that a more 
thorough examination is warranted that includes an opinion 
addressing the question of secondary service connection.  In 
the examination report, the clinician should include his or 
her opinion as to whether the Veteran's service-connected 
right wrist disability caused or aggravated his right ulnar 
neuropathy.  38 C.F.R. § 3.310 (2008); Allen, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an appropriate VA examination in order to 
determine the current severity of his 
service-connected status post right wrist 
fusion (major).  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims folder must 
be provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that the claims folder 
has been reviewed.    

In regard to the Veteran's right wrist, 
the examiner should provide specific 
findings of whether ankylosis of the right 
wrist is present, and if so, whether it is 
favorable or unfavorable.  If ankylosis is 
found to be favorable, the examiner should 
state at what range it is ankylosed (e.g., 
is it favorable within 20 to 30 degrees of 
flexion).  If it is found to be 
unfavorable, the examiner should state 
whether it is unfavorable in any degree of 
palmar flexion, or with ulnar or radial 
deviation; or in the alternative, whether 
it is extremely unfavorable so as to be 
equivalent to the loss of use of the hand.  

Complete information concerning any 
associated neurological manifestations, to 
include ulnar neuropathy, should also be 
reported in detail.  Specifically, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed neurological 
condition, to specifically include 
neuropathy of the ulnar nerve, was caused 
or aggravated by the Veteran's service-
connected right wrist disability.  

If the Veteran's ulnar neuropathy or any 
other identified neurological condition, 
was aggravated by his service-connected 
right wrist disability, to the extent that 
is possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the 
nonservice-connected ulnar neuropathy 
and/or any other neurological condition 
(e.g., slight, moderate) before the onset 
of aggravation.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the claim 
of entitlement to an initial or staged 
rating in excess of 40 percent for status 
post right wrist (major) fusion, residuals 
of a right wrist injury from September 1, 
2007.  

The RO should also adjudicate the claim of 
entitlement to service connection for 
neuropathy of the ulnar nerve, as 
secondary to the service-connected status 
post right wrist fusion.  

If any such action does not resolve the 
higher rating claim to the Veteran's 
satisfaction, the RO must provide the 
Veteran and his representative, if any, a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


